DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 11257447. Although the claims at issue are not identical, they are not patentably distinct from each other because the systems of this application contains similar structures adequate to perform the functions recited in the patent application. The claims are as follows with the differences highlighted:
17552801
11257447
With reference to claim 14: A monitor of an information handling system,  comprising: a timing controller coupled to a liquid crystal display panel; and a scaler unit coupled to the timing controller via an inter-integrated circuit bus, the scaler unit configured to: receive a change event notification associated with a change to a new overdrive setting of the liquid crystal display panel; in response to the receipt of the change event notification, determine a set of lookup table values associated with the change to the new overdrive setting of the liquid crystal display panel; divide data to be transmitted into data portions based on factors that include length of a vertical blank period and speed of the inter-integrated circuit bus; and transmit one of the data portions during a vertical blank period via the inter- integrated circuit bus.
With reference to claim 8: A monitor of an information handling system, comprising: a timing controller coupled to a liquid crystal display panel; and a scaler unit coupled to timing controller, the scaler unit configured to: receive a change event notification associated with a change to a new overdrive setting of the liquid crystal display panel; in response to the receipt of the change event notification, determine a set of lookup table values associated with the change to the new overdrive setting of the liquid crystal display panel; subsequent to the determination of the set of lookup table values, determine a size of data to be transmitted based on the set of lookup table values; divide the data to be transmitted into data portions based on factors that include the size of the data to be transmitted, speed of an inter-integrated circuit bus, or length of a vertical blank period, wherein the inter-integrated circuit bus is coupled to the scaler unit and the liquid crystal display panel; and transmit one of the data portions during the vertical blank period via the inter-integrated circuit bus.

Claim 14 of this application is being anticipated by claim 8 of patent 11257447 with similar variation in the non-highlighted limitation above.
17552801
11257447
With reference to claim 15
With reference to claim 9
With reference to claim 16
With reference to claim 10
With reference to claim 17
With reference to claim 13
With reference to claim 20
With reference to claim 12

Claims 15-17 and 20 of this application is being anticipated by and comparable to claims 9-10 and 12-13 of patent 11257447.
Claims 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11257447 in view of Nambi et al (US Pub. 20140198093). Although the claims at issue are not identical, they are not patentably distinct from each other because the systems of this application contains similar structures adequate to perform the functions recited in the patent application. The claims are as follows with the differences highlighted:
17552801
11257447
With reference to claim 7: A non-transitory computer-readable medium including code that when executed performs a method, the method comprising: receiving a change event notification associated with a change to a new overdrive setting of a liquid crystal display; in response to the receiving the change event notification, determining a first pin value of a first pin of a timing controller and a second pin value of a second pin of the timing controller, wherein the first pin value and the second pin value are associated with the new overdrive setting of the liquid crystal display; and applying the first pin value to the first pin of the timing controller and applying the second pin value to the second pin of the timing controller of the liquid crystal display.
With reference to claim 1: A method comprising: receiving, by a processor, a change event notification associated with a change to a new overdrive setting of a liquid crystal display; in response to the receiving the change event notification, determining a first pin value of a first pin of a timing controller and a second pin value of a second pin of the timing controller, wherein the first pin value and the second pin value are associated with the new overdrive setting of the liquid crystal display; subsequent to the determining the first pin value and the second pin value, determining whether a vertical blank period is starting; and in response to determining that the vertical blank period is starting, applying the first pin value to the first pin of the timing controller and applying the second pin value to the second pin of the timing controller of the liquid crystal display.


Claim 7 of this application is being anticipated by claim 1 of patent 11257447 with similar variation in the non-highlighted limitation above. Claim 1 does not disclose:
Claim 7 does not disclose:
A non-transitory computer-readable medium including code that when executed performs a method
Nambi teaches:
A non-transitory computer-readable medium including code that when executed performs a method, (at least refer to fig. 1 and paragraph 115. Describes computer program code stored on a non-transitory computer-readable medium. The computer readable-medium may be associated with any data storage device that can store data which can thereafter be read by a computer or a computer system. Examples of the computer-readable medium include read-only memory, random-access memory, CD-ROMs, Solid-State Disks (SSD or Flash), HDDs, DVDs, magnetic tape, and optical data storage devices. The computer-readable medium can also be distributed over network-coupled computer systems so that the computer program code may be executed in a distributed fashion)
The two references are analogous art because they both relate with the same field of invention of display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate non-transitory computer-readable medium as taught by Nambi with the display device as disclose by Ko. The motivation to combine the Nambi reference is to provide a substantial medium where computer instruction can be stored, encoded and read in order to perform necessary function.
17552801
11257447
With reference to claim 8
With reference to claim 2
With reference to claim 9
With reference to claim 3
With reference to claim 11
With reference to claim 5
With reference to claim 12
With reference to claim 6
With reference to claim 13
With reference to claim 7

Claims 8-9 and 11-13 of this application is being anticipated by and comparable to claims 2-3 and 5-7 of patent 11257447.
Allowable Subject Matter
Claims 1-6 are allowed.
Claims 10 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach or suggest a monitor of an information handling system, comprising: a timing controller coupled to a liquid crystal display panel, wherein the timing controller includes a first pin and a second pin; and a scaler unit coupled to the timing controller; in response to the receipt of the change event notification, determine a set of lookup table values associated with the change to the new overdrive setting of the liquid crystal display panel, wherein the set of lookup table values includes a first pin value and a second pin value, and wherein the set of lookup table values are used to change states of the first pin and the second pin; and transmit the first pin value to the first pin and the second pin value to the second pin during a vertical blank period.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/02/2022